Matter of Siciliano v Strocchia (2019 NY Slip Op 01076)





Matter of Siciliano v Strocchia


2019 NY Slip Op 01076


Decided on February 13, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 13, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
CHERYL E. CHAMBERS
JEFFREY A. COHEN
VALERIE BRATHWAITE NELSON, JJ.


2018-04189
 (Docket No. F-2830-15)

[*1]In the Matter of Phyllis Siciliano, respondent,
vAniello Strocchia, appellant.


Zenith T. Taylor, Forest Hills, NY, for appellant.
Gemelli Gross & Dujmic, P.C., Forest Hills, NY (David M. Gross of counsel), for respondent.

DECISION & ORDER
In a proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Queens County (Stephen Bogacz, J.), dated March 26, 2018. The order denied, as untimely, his objections, in effect, to an amended order of support of the same court (Solange N. Grey-Humphreys, S.M.), dated May 2, 2016.
ORDERED that the order dated March 26, 2018, is affirmed, with costs.
The parties have one child together. In an amended order of support dated May 2, 2016, a Support Magistrate directed the father to pay the mother basic child support in the sum of $4,500 per month. In December 2017, the father filed objections, in effect, to the amended order of support. In an order dated March 26, 2018, the Family Court denied the father's objections as untimely. The father appeals.
Objections to an order of a Support Magistrate must be filed within 35 days of the date on which the order is mailed to the objecting party (see Family Ct Act § 439[e]; Matter of Verzhbo v Grubelich, 147 AD3d 864, 865; Matter of Ferrante v Bantis, 143 AD3d 984). Here, the father filed his written objections more than 35 days after the amended order was mailed to him. Accordingly, we agree with the Family Court's determination denying the father's objections as untimely (see Matter of Tirado v Maldonado, 154 AD3d 712, 713; Matter of Verzhbo v Grubelich, 147 AD3d at 865; Matter of Ferrante v Bantis, 143 AD3d 984; Matter of Yalvac v Williams, 131 AD3d 622, 623).
BALKIN, J.P., CHAMBERS, COHEN and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court